HARWOOD, Justice
(concurring specially).
I agree that under § 37-1-141, Ala.Code 1975, one must be either a party or an intervenor -to have standing to take a direct appeal to this Court from an order or action of the Alabama Public Service Commission. Neither Alabama Environmental Council, Inc., nor Southern Alliance for Clean Energy, Inc., became a “party” to the proceedings below. “When a court *292denies a nonparty’s motion to intervene in an action, that nonparty cannot appeal from the final judgment in the action because it never became a party to that action.” Mars Hill Baptist Church of An-niston, Alabama, Inc. v. Mars Hill Missionary Baptist Church, 761 So.2d 975, 980 (Ala.1999). Also, neither Alabama Environmental Council, Inc., nor Southern Alliance for Clean Energy, Inc., became an intervenor; each petitioned to intervene, but their petitions were denied. Because they do not qualify as either parties or intervenors, they cannot maintain a direct appeal to this Court of an order of the Alabama Public Service Commission.